                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION


Shiquan Wofford,                                               Case No. 5:16-cv-0159

                       Petitioner,

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

Brigham Sloan, Warden,

                       Respondent.


                                         I.    INTRODUCTION

       Petitioner Shiquan Wofford, acting pro se, seeks a writ of habeas corpus under 28 U.S.C. §

2254, related to his conviction on a burglary charge following a 2013 jury trial in the Stark County,

Ohio Court of Common Pleas. (Doc. No. 1). Magistrate Judge Kathleen B. Burke reviewed the

petition as well as the related briefing pursuant to Local Rule 72.2(b)(2) and recommends I deny in

part and dismiss in part the petition. (Doc. No. 19). Judge Burke also recommends I deny

Wofford’s motion for summary or default judgment on ground three of his petition. Wofford has

filed objections to Judge Burke’s Report and Recommendation. (Doc. No. 23). For the reasons

stated below, I overrule Wofford’s objections and adopt Judge Burke’s Report and

Recommendation.

                                         II.    BACKGROUND

       Wofford does not object to Judge Burke’s description of the factual and procedural history

of Wofford’s case, and I adopt those sections of the Report and Recommendation in full. (Doc.

No. 19 at 3-7).
                                           III.    STANDARD

        Once a magistrate judge has filed a report and recommendation, a party to the litigation may

“serve and file written objections” to the magistrate judge’s proposed findings and

recommendations, within 14 days of being served with a copy. 28 U.S.C. § 636. Written objections

“provide the district court with the opportunity to consider the specific contentions of the parties

and to correct any errors immediately . . . [and] to focus attention on those issues – factual and legal

– that are at the heart of the parties’ dispute.” Kelly v. Withrow, 25 F.3d 363, 365 (6th Cir. 1994)

(quoting United States v. Walters, 638 F.3d 947, 949-50 (6th Cir. 1981) and Thomas v. Arn, 474 U.S.

140, 147 (1985)). A district court must conduct a de novo review only of the portions of the

magistrate judge’s findings and recommendations to which a party has made a specific objection. 28

U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 72(b)(3).

                                          IV.      DISCUSSION

        The Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”) prohibits the

issuance of a writ of habeas corpus “with respect to any claim that was adjudicated on the merits in

State court proceedings unless the adjudication of the claim:

        (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme Court
          of the United States; or

        (2) resulted in a decision that was based on an unreasonable determination of the
          facts in light of the evidence presented in the State court proceeding.”

28 U.S.C. § 2254(d)(1).

        Judge Burke recommends I dismiss grounds one, two, and four, and the portion of ground

three addressing the manifest weight of the evidence, because the arguments raised in those grounds

are not cognizable in a federal habeas matter. (Doc. No. 19 at 2). Judge Burke also recommends I

deny the portion of ground three addressing Wofford’s sufficiency of the evidence claim, as well as

Wofford’s motion for summary or default judgment on ground three. (Id.). Wofford objects only
                                                    2
to the recommendation that I deny the sufficiency-of-the-evidence-claim in ground three. (Doc.

No. 23). By failing to file written objections to the other sections, Wofford has waived any

objection to the remaining portions of the Report and Recommendation. See, e.g., Walters, 638 F.2d

at 950. I adopt those portions in full.

        As Judge Burke noted, a challenge to the sufficiency of the evidence against a defendant falls

short if, “after viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found the essential elements of the crime beyond a reasonable doubt.” Jackson v.

Virginia, 443 U.S. 307, 319 (1979) (emphasis in original); see also State v. Tibbetts, 749 N.E.2d 226, 249

(Ohio 2001). The Fifth District Court of Appeals addressed Wofford’s sufficiency argument on

appeal and, after reviewing the trial court record, concluded “the trier-of-fact could infer [Wofford]

forcibly reentered the residence after previously having left, with the intent to commit the crime of

domestic violence. [Shawnee] Holloway [, Wofford’s girlfriend,] testified at trial she was afraid and

scared [Wofford] was going to hurt her.” State v. Wofford, No. 2013CA00186, 2014 WL 3530929, at

*5 (Ohio Ct. App., July 14, 2014) (alterations added).

        Wofford was convicted of burglary under an Ohio statute prohibiting any person from using

“force, stealth, or deception . . . [to trespass] in an occupied structure . . . with [the] purpose to

commit in the structure . . . any criminal offense.” Ohio Rev. Code § 2911.12(A)(3) (alterations

added). Wofford contends his burglary conviction was improper because, while the trial court had

instructed the jury “the offense of domestic violence is an essential element of the crime of

burglary,” the jury acquitted him on the domestic violence charge. (Doc. No. 23 at 2). As a result,

he argues, there was insufficient evidence to support the jury’s verdict on the burglary charge.

        A federal court’s habeas review of a sufficiency-of-the-evidence claim must defer to the state

appellate court’s resolution of that claim, so long as that resolution is reasonable, and the appellate

court’s resolution must view the evidence in the light most favorable to the prosecution and


                                                     3
determine whether the fact-finder’s decision was rational. See, e.g., Brown v. Konteh, 567 F.3d 191, 205

(6th Cir. 2009). The Fifth District Court of Appeals reviewed Wofford’s assignment of error which

argued his conviction was not supported by sufficient evidence and concluded there in fact was

sufficient evidence. The court noted the sound of glass breaking could be heard on the 911

recording and that Holloway testified she was afraid Wofford was going to hurt her after he

reentered the house. State v. Wofford, 2014 WL 3530929, at *4-5 (Ohio Ct. App., July 14, 2014).

        I conclude the appellate court’s resolution of Wofford’s sufficiency-of-the-evidence claim

was reasonable. Section 2911.12(A)(3) requires only that a defendant enter an occupied structure

with the purpose or intent to commit a crime, not that the defendant actually take all of the actions

necessary to commit that crime. See, e.g., State v. Jolley, No. C-980715, 1999 WL 283923, at *2 (Ohio

Ct. App. May 7, 1999) (“The state was not required to establish the commission of the intended

underlying offense to prove burglary.”).

        Evidence presented at trial, including through Holloway’s testimony, showed Wofford

occasionally spent the night with Holloway, his girlfriend, and that she was afraid he would hurt her.

See Ohio Rev. Code § 2919.25. Further, the appellate court’s description of Wofford’s “re-entry”

into the house did not create a new charge of burglary, but merely acknowledged the fact that

Wofford previously was in the house, left, and came back. (Cf. Doc. No. 23 at 3 (“Wofford did not

get charged with burglary pertaining to any re-entry nor was the jury instructed on re-entry of the

residence after previously having left.”)). Viewed in the light most favorable to the prosecution, the

record contains sufficient evidence to support the jury’s conclusion that Wofford used force to enter

the house with the purpose of causing physical harm to his girlfriend, with whom Wofford at times

had stayed overnight.

        Finally, Wofford also objects to Judge Burke’s decision to deny his motion for

reconsideration of Judge Burke’s denial of Wofford’s motion for leave to expand the record, (Doc.


                                                   4
No. 17), as well as his request for a hearing, (Doc. No. 18 at 4). (See Doc. No. 23 at 1). Wofford

offers only one sentence regarding this decision, noting only his objection to that decision. This

sentence is no more than a general objection that does not identify any specific issue for review and

therefore Wofford has waived review of this portion of the Report and Recommendation. Kelly, 25

F.3d at 365 (noting a party’s failure to identify specific issues for review “runs contrary to the

purposes of the Magistrates Act”) (quoting Howard v. Sec’y of Health and Human Servs., 932 F.2d 505,

509 (6th Cir. 1991)). To the extent this objection may constitute an appeal of the Magistrate Judge’s

decision to deny the motion and the request for a hearing, Wofford offers no explanation as to why

Judge Burke’s decision was incorrect, and therefore I will not disturb her decision.

                                          V.     CONCLUSION

        For the reasons stated above, I overrule Wofford’s objections, (Doc. No. 23), to Magistrate

Judge Burke’s Report and Recommendation, (Doc. No. 19), and adopt the Report and

Recommendation in full. I dismiss Grounds One, Two, Four, and the manifest-weight-of-the-

evidence portion of Ground Three, and I deny the petition as to the sufficiency-of-the-evidence

portion of Ground Three. Further, I certify there is no basis on which to issue a certificate of

appealability. 28 U.S.C. § 2253; Fed. R. App. P. 22(b).

        So Ordered.




                                                          s/ Jeffrey J. Helmick
                                                          United States District Judge




                                                    5
